DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The raised formations being arranged in  “non-overlapping” rows is not found in the specification.


Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 4-18 and 22 are rejected of U.S. Patent No. 11170744 . Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims disclose the use of a  pick for plucking a string of a stringed musical instrument, comprising: a planar body having front and rear sides, wherein each of the front and rear sides defines a planar surface; a distal end having a tip for plucking the string, a proximal end for gripping by a user; and a plurality of raised formations extending proud of the planar surface of at least one of the front and rear sides of the planar body at the distal end; wherein each of the plurality of raised formations projects laterally from the distal end to a height of about 1.0 to 2.5 mm; wherein the plurality of raised formations is provided on substantially an entirety of at least one of the front and rear sides; wherein the plurality of raised formations includes curved or sloped leading surfaces to facilitate substantially unhindered passage of the raised formations over the string; wherein the raised formations are of substantially equal height; wherein the raised formations decrease in height toward the proximal end;
wherein the raised formations increase in height toward the proximal end; wherein the plurality of raised formations includes triangular ridges; wherein the plurality of raised formations includes spheroids;  wherein the spheroids are substantially the same size; wherein the spheroids are different sizes; wherein a side cross-section of the plurality of raised formations resembles a sinusoidal wave; wherein the sinusoidal wave has a frequency that increases toward the distal end; wherein the plurality of raised formations includes pyramids; wherein the plurality of raised formations includes stars; wherein each of the stars are five-pointed stars; wherein the plurality of raised formations includes curved ridges; and wherein the plurality of raised formations includes randomly arranged bumps. 
U.S. Patent No. 11170744 does not disclose the raised formations being arranged in non overlapping rows extending transverse to an axis extending from the tip to the proximal end.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide raised formations that did not overlap in order to provide a pick device that is capable of producing multiple sounds.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson.
As the applicant’s invention is best understood,  Thompson discloses the use of a pick for plucking a string of a stringed musical instrument, comprising: a planar body having front and rear sides, a distal end having a curved tip (22) for plucking the string, a proximal end for gripping by a user (see figure 1); and a plurality of raised formations (20)  provided on at least one of the front and rear sides of the planar body at the distal end, the raised formations being structured and arranged at the distal end to strike the string more than once when the distal end plucks the string (paragraph 0018);  wherein the plurality of raised formations includes leading surfaces to facilitate substantially unhindered passage of the raised formations over the string (see figure 5); wherein the raised formations are of substantially equal height (see figure1) and extend across a width of the planar body and are arranged in non overlapping row (see figure 4) extending transverse to an axis extending from the tip to the proximal end.
Thompson does not disclose the specific height, arrangements, and shape formations as recited by the applicant.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pick device as disclosed in Thompson to include the specific height formations, arrangement/positions, sizes, shapes, and emblems of the raised formations as recited by the applicant in order to provide a pick with a specific design choice based on a user’s need in order to provide a musical instrument pick capable of producing various tones consistently.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837